                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Brian Hancock,

       Plaintiff,

               v.                                         Case No. 1:15cv198

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on September 10, 2018 (Doc. 27).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s Report

and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation (Doc. 27) of

the Magistrate Judge is hereby ADOPTED. Plaintiff’s Motion for an Award of

Attorney’s Fees (Doc. 23) is GRANTED in part. Counsel will be awarded $3,108.15

which is consistent with the recommendation by the Magistrate Judge for a reduced fee

from $6,228.15 under 42 U.S.C. § 406(b).

       IT IS SO ORDERED.

                                                      s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
